Case 1:18-cv-02328-CMA-NYW Document 36 Filed 04/25/19 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                             MAGISTRATE JUDGE NINA Y. WANG


  Civil Action:           18-cv-02328-CMA-NYW                   Date: April 25, 2019
  Courtroom Deputy:       Brandy Wilkins                        FTR: NYW COURTROOM A-502*

                   Parties                                                        Attorney(s)

    FRANCIS SCHAEFFER COX,                                               pro se (via telephone)

            Plaintiff,

    v.

    TERRY DODD,                                                          pro se
    MARIA RENSEL,
    BILL RENSEL,
    RICHARD NEFF,

            Defendants.


                          COURTROOM MINUTES/MINUTE ORDER


  STATUS CONFERENCE

  Court in Session: 9:41 a.m.

  Appearance of pro se parties. No one is present on behalf of Maria Rensel, Bill Rensel, or Richard
  Neff. A non-party is listening on the phone call. Court advises that the non-party, who is also not
  an attorney, may listen but may not participate in the conference.

  Parties discuss the status of service to the Defendants who are not present today. Plaintiff has until
  May 20, 2019 to serve the remaining defendants. The court advises that if those Defendants are not
  served, they may be dismissed from the case.

  The court will not set a schedule or a Scheduling Conference in this case until after Plaintiff’s
  deadline to serve the remaining Defendants has passed.
Case 1:18-cv-02328-CMA-NYW Document 36 Filed 04/25/19 USDC Colorado Page 2 of 2




  Parties discuss Defendant Terry Dodd’s Motion to Dismiss Pursuant to Rule 12(b)(1) and Rule
  12(b)(6) [33] filed April 23, 2019. Plaintiff has not yet received the mailed copy of the filing. The
  court discusses converting the Motion to Dismiss to a Motion for Summary Judgment.

  ORDERED: Plaintiff shall file a response to Defendant Terry Dodd’s Motion to Dismiss
           Pursuant to Rule 12(b)(1) and Rule 12(b)(6) [33] on or before May 24, 2019. In
           his response Plaintiff shall address the propriety of converting the Motion to
           Dismiss to a Motion for Summary Judgment and include any evidence he may
           want considered. On Reply, Defendant Dodd may address the same issue and
           include any evidence in response.

  Plaintiff and Defendant are advised that even as pro se litigants, he must comply with the Federal
  Rules of Civil Procedure, the Local Rules of Practice for the United States District Court for the
  District of Colorado, and this court’s Practice Standards as well as substantive law.

  Parties discuss the letter requesting a List of Pro Bono Civil Attorneys [34] filed April 23, 2019.

  ORDERED: The request for a List of Pro Bono Civil Attorneys [34] is DENIED without
           prejudice.

  Parties discuss discovery requests. No Scheduling Conference has been held, therefore, discovery
  has not yet been triggered.

  Both parties are advised of the Federal Pro Se Legal Clinic.

  Court in Recess: 10:02 a.m.               Hearing concluded.                Total time in Court: 00:21

  *To order transcripts of hearings, please contact either AB Court Reporting & Video, Inc. at (303) 629-8534 OR
  Patterson Transcription Company at (303) 755-4536.
